Citation Nr: 9900702	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  94-24 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, W.L.S.


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
January 1968.  

This appeal arose from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO).  The RO determined that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a back disorder.  
The veteran perfected an appeal by filing a VA Form 9, 
Substantive Appeal.  

The veteran attended hearings at the RO in March 1989 and 
March 1995.  

As will be explained in more detail in the decision below, 
the veteran had actually already perfected a timely appeal 
from an April 1988 determination of the RO that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a back disorder.  

The case has been forwarded to the Board of Veterans Appeals 
(Board) for appellate review.  The veteran attended a hearing 
before the Board in September 1998.  


CONTENTIONS OF APPELLANT ON APPEAL

The veterans contention, in essence, is that new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for a back disorder.  The 
veteran contends that he has had ongoing back symptoms since 
suffering a back strain in service.  He asserts that 
subsequent back surgery was related to his inservice injury.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen a claim for entitlement to 
service connection for a back disorder and therefore the 
appeal to reopen is denied.  


FINDINGS OF FACT

1.  The veteran did not submit a Notice of Disagreement (NOD) 
with an October 1981 rating decision after being notified of 
the decision.  

2.  The evidence submitted after the October 1981 rating 
decision is duplicative or cumulative or does not bear 
materially and substantially on the specific matter under 
consideration.  

3.  The evidence submitted after the October 1981 rating 
decision, whether taken alone or in conjunction with the 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The October 1981 rating decision is final.  38 U.S.C. 
§ 4005(c) (West 1976); 38 C.F.R. §§ 19.118, 19.153 (1981); 
currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (1998).  

2.  New and material evidence has not been submitted to 
reopen the October 1981 rating decision.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran suffered a 
moderate to severe lumbosacral strain while lifting a table 
weighing approximately 50 pounds in December 1965.  He was 
returned to duty after a few days of treatment.  There was no 
further treatment shown for the back through the date of the 
veterans discharge; when the veteran was discharged he did 
not complain of back symptoms and a back disorder was not 
diagnosed.  

VA education records reflect that the veteran injured his 
back working as a plumber in December 1974 and was out of 
work from December 1974 through February 1975.  There was no 
specific description of the injury.  

The first medical records of post service back treatment in 
the claims folder are from September 1976.  The veteran was 
hospitalized for drug abuse.  During the hospitalization he 
received treatment not for a lumbosacral strain but for low 
back syndrome.  X-rays showed an abnormal fifth lumbar 
vertebra (which the examiner believed might be secondary to 
an injury), a degenerative spur and other changes in the 
area of L5-S1.  The veteran reported an injury to his back in 
1966.  Follow-up records through the end of 1977 showed few 
low back symptoms.  

Based on this evidence service connection was denied in 
September 1981.  

Records from early 1981 showed back and lower extremity pain 
and limitation of motion.  The veteran reported a bad strain 
in service in approximately 1967 with chronic low back pain 
after that time and increased pain for three weeks.  Low back 
pain, spondylolisthesis and degenerative joint disease or 
osteoarthritis were diagnosed.  

Additional records were received showing that in May 1981 the 
veteran was hospitalized and underwent a laminectomy and 
fusion of L4-S1 with a bone graft due to spondylolisthesis at 
L5-S1 and chronic instability at L4-5.  The veteran reported 
increasing symptoms after an injury at the age of 18 while 
lifting a 50-pound weight.  He denied other injuries.  He 
reported chronic low back pain.  Follow-up records from 
August 1981 show ongoing back and diffuse lower extremity 
pain following surgery. 

Based on the foregoing evidence entitlement to service 
connection for a back disorder was denied in October 1981.  
The notification letter regarding the rating decision was 
sent to an old address.  Another notification letter was sent 
to the veterans current address of record in February 1982.  

In December 1984 the veteran was evaluated for physical 
therapy because of continued pain status post fusion L4-S1 in 
1981.  A December 1984 x-ray showed evidence of degenerative 
and discogenic disease, Schmorls nodes, left posterolateral 
fusion of L4-S1, spina bifida defect at the lumbosacral 
junction, and the residuum of old trauma as noted by right-
sided wedging at L3 to L5 with post traumatic deformity to 
the right transverse process of L4.  The veteran reported 
that he strained his back in December 1966 while tightening 
something with a wrench.  The assessment was chronic low back 
pain status post laminectomy and fusion.  

In October 1986 the veteran reported low back pain and left 
sciatica for10 days.  He was noted to be status post 
laminectomy.  His job for two years had reportedly involved 
lifting heavy tools, bending and stooping.  The assessment 
was degenerative disc disease, degenerative joint disease and 
left sciatica.  He was provided with physical therapy.  X-
rays showed degenerative and post surgical changes of the 
lumbosacral spine with no significant change since April 
1986.  

In March 1988 the veteran filed a statement in the nature of 
a claim for entitlement to service connection for a back 
disorder.  He reported treatment by a Dr. Wiltse.  

The private medical records, dated from 1986 to 1988 show 
treatment of the back.  In December 1986 the veteran reported 
back spasms in the Navy 25 years earlier.  He reported that 
x-rays only showed spasms and he recuperated in a week.  
However, he reported constant pain with intermittent spasm 
thereafter.  He reported that physical therapy and surgery 
did not relieve the pain.  He reported left leg pain but not 
paresthesias.  He denied back problems prior to his naval 
service.  He denied missing any work and did not mention any 
prior work injury.  X-rays showed a pseudoarthrosis between 
L4 and L5.  There were also Schmorls nodes at the second and 
third levels.  Due to the failure of the prior fusion at L4-5 
the veteran underwent a repeat fusion at L4-5 in February 
1987.  

A confirmed rating decision was issued in April 1988.  

In June 1988 an April 1988 written statement of the veteran 
was received.  He reported that he had had additional 
surgery.  He added that he could not stand up straight and 
was in severe pain.  

In July 1988 the veteran was notified that the evidence did 
not warrant any change in the prior determination and his low 
back condition remained nonservice connected.  The veteran 
submitted a statement in August 1988 that was treated as an 
NOD.  He stated that he injured his back in service.  After a 
Statement of the Case (SOC) was provided, the veteran 
submitted a Substantive Appeal in December 1988. The veteran 
reported that when in sick bay in service he was told by a 
doctor that his back would need surgery in the future.  He 
maintained that while spasms got better, there was damage to 
his back.  

The veteran testified at a personal hearing at the RO in 
March 1989.  He testified at the hearing that he did not have 
any injury to his back prior to service.  He stated that his 
injury in service occurred when, while tightening with a 
wrench, he felt a pain in his back.  He testified that 
treatment consisted of bed rest.  He related that he was told 
that he would need surgery in the future.  The veteran 
recalled that x-rays were taken.  He testified that he did 
not recall seeing the medic on any other occasion for back 
complaints.  According to the veteran he continued to have 
pain after the injury but he did not report it at discharge.  
He stated that while in service he only had low back pain, 
not pain in the legs.  

The veteran stated that he went out a couple of times on 
Workmens Compensation because of his back.  He recalled 
that it was about three years after service.  He was living 
in Boston at the time.  He recalled that he was seen by his 
own doctor and was out of work for about four months during 
which time he was paid weekly.  He testified that the next 
time he had back complaints was around 1978.  The veteran 
testified that he was treated at the VA Hospital in Brockton.  
He testified that he was provided with physical therapy but 
his back pain did not improve.  According to the veteran he 
had surgery on his back at the Wadsworth VA Medical Center in 
1981.  He reported that a few years later his fusion broke 
and he had surgery through a private facility.  He reported 
that a dissection of one of his discs with a needle was 
also performed and that further surgery was recommended.  The 
veteran testified that he would try to obtain information on 
his workers compensation award.  

In January 1989 the veteran submitted a VA Form 9 in which he 
recounted his surgeries and contended that he was told in 
service by a naval doctor that he would be needing surgery in 
the future because of his back injury.  

VA treatment records from 1993 reflect that the veteran 
complained of low back pain since approximately 1965.  He 
reported that he strained his back while repairing a boiler 
fixture.  He reported current symptoms including low back 
pain, weakness in the legs and numbness.  X-rays from August 
1993  showed Schmorls node indentations upon the end plates 
of the bodies of L2 and L1.  There was a posterolateral bony 
fusion of L4 with L5 with an orthopedic metal device applied.  
There was some posttraumatic irregularity to the superior end 
plate of the body of L4 and possibly also to the inferior end 
plate of the body of L2.  There was a question of some 
discogenic narrowing at L2-3 and L3-4.  There was some slight 
anterior slippage of L5 upon S1 but there was no demonstrated 
abnormal increased mobility between any of the spinal 
segments.  

Another set of VA medical records was received in January 
1994.  These show additional visits to the chronic pain 
management program in late 1993. The veteran related the 
onset of symptoms to working on a boiler during service.  The 
impression was chronic low back pain status post laminectomy 
and fusion in 1981 and in 1986 and percutaneous diskectomy in 
1987.  There was no real improvement with therapy, and 
epidural injections.  The veteran showed evidence of 
depression.  A record  from November 1993 shows that the 
veteran reported that he last worked in 1986 as a graphite 
compositor and injured his back on the job.  He filed a 
workers compensation claim and received a settlement of 
$7500.  

The veteran attended another personal hearing at the RO in 
March 1995.  At the hearing the veteran submitted statements 
from his mother and his sister.  The veterans mother 
asserted that the veteran was healthy until service but after 
injuring his back in service had constant back pain.  The 
veterans sister reiterated that the veteran did not have 
back problems before service and had had severe pain since 
service.  

The veteran testified that he was healthy when he joined the 
service.  He testified that he worked as a boilerman.  He 
reported that around Christmas of 1966 he was working on a 
boiler with a wrench when he felt something snap in his back.  
He testified that he had pain that developed into back 
spasms.  He reported that he saw a doctor who took x-rays and 
told him that he was going to have surgery on his back in the 
future.  He stated that he was bedridden for three days.  He 
reported that he went home on liberty but mostly laid around.  
He stated that his pain subsided but he felt stiff.  He 
recalled that he was put on light duty.  The veteran stated 
that he had no additional treatment in service.  He reported 
that he did not mention his back pain because he did not want 
his discharge held up.  

The veteran admitted to reinjuries but noted that they 
occurred during normal activities such as lifting or moving.  
The veteran stated that he injured his back at work in or 
around 1970 or 1971 while working as a plumber.  He stated 
that he was lifting and had spasms.  He stated that he did 
not think that he went through a workers compensation claim.  
He recalled that he went back to work and did not recall 
receiving any money.  

The veteran testified at a hearing before the Board at the RO 
in September 1998.  He testified about how he injured his 
back in service.  He testified that he was tightening a steam 
trap and felt something snap in his back.  He recalled that 
he was treated for three to four days and then went home over 
Christmas, where he laid on the couch.  The veteran testified 
that he was on light duty for three months upon returning.  
He denied any other treatment in service but he testified 
that his back continued to bother him.  He testified that he 
just wanted to get out of service.  

He testified that he was hospitalized at the Jamaica Plains 
VA Hospital in 1969 for a problem with drugs.  He did not 
recall whether he received treatment for his back.  He 
testified that in 1973 he was out of work for four to six 
months with a back problem.  He stated that he was receiving 
either workers compensation or state disability payments 
during this period.  He did not recall any specific injury to 
his back; he testified that he was performing his normal 
duties including bending and lifting.  He reported that at 
about this time he was treated by a chiropractor, Dr. 
Anderson for six months.  The veteran reported that he had 
not tried to obtain the records but that he had given his 
representative a signed release for information.  He 
testified that he did not have the street address but 
recalled that the doctors office was on Galveston or 
Gallivan Boulevard in Dorchester.  The veterans 
representative stated that an attempt to obtain the records 
was unsuccessful and added that the VA Form 21-4142 was 
forwarded to the RO.  

The veteran testified that he received treatment for his back 
through the VA Medical Center in Brockton in 1976.  He 
testified that treatment consisted of heat and exercise.  He 
thought x-rays were taken.  According to the veteran he 
underwent back surgery at the Wadsworth VA Medical Center in 
1981.  There was no specific injury prior to this surgery.  
He reported that he had pain down his left side.  The veteran 
testified that after the surgery he continued to have back 
symptoms.  He added that he had had three surgeries for his 
back and they had not been successful at all.  It was his 
contention that his injury in service progressed to the point 
it was at currently.  

The veteran testified that he had tried to locate a friend 
from service that could verify his back complaints during 
service but he could not locate him. A friend of the veteran 
testified that the veteran had aches and pains and would lie 
flat on his back all night and all day.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veterans service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence. Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

In order to appeal an adverse determination by the RO on a 
claim for service connection, the appellant must file a 
notice of disagreement (NOD) within 1 year from the date of 
mailing of the notification of the initial determination.  If 
the appellant fails to file the NOD within the requisite time 
period, the RO determination becomes final and the veterans 
claim cannot be reopened unless new and material evidence is 
submitted.  See 38 U.S.C.A. § 7105 (West 1991); Manio v. 
Derwinski, 1 Vet.App. 140 (1991); 38 C.F.R. § 3.104(a) 
(1998).  

The law regarding finality of RO determinations was 
essentially the same at the time of the October 1981 as 
today.  38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. § 19.118, 
19.153 (1981).  

A decision, though final as to conclusions based on the 
evidence of record at that time, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
connection with other evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.  

In determining whether new and material evidence has been 
submitted, VA must accept proffered evidence as presumptively 
credible.  Justus v. Principi, 3 Vet. App. 510 (1992).  

For a number of years the governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that the new evidence presented, when 
viewed in the context of all the evidence, both old and new, 
would change the prior outcome.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991);  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  In a recent decision by the U.S. Court of Appeals 
for the Federal Circuit, the Federal Circuit invalidated this 
standard on the grounds that it could impose a higher burden 
on a veteran than imposed by 38 C.F.R. § 3.156.  See Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998).  

Analysis

The RO denied the veteran's claim for entitlement to service 
connection for a back disorder in September and October 1981 
based on the evidence of record at that time.  It does not 
appear that the veteran was properly notified of those 
decisions.  However subsequently, in February 1982, a 
notification letter regarding the October 1981 rating 
decision was mailed to the veterans address of record.  

The veteran did not submit an NOD with the ROs decision and 
therefore it became final according to the law in effect at 
that time.  38 U.S.C. § 4005(c) (West 1976); 38 C.F.R. 
§ 19.118, 19.153 (1981).  This is the last final rating 
decision.  The April 1988 rating decision of which the 
veteran was notified in July 1998 was timely appealed.  

Determining whether new and material evidence has been 
submitted and hence whether the claim should be reopened, 
requires comparison of the evidence submitted before and 
after the last final rating decision (October 1981) and an 
analysis of the bases for the prior final denial.  The 
evidence must not only be new in the sense of not having 
been previously submitted directly, but must also not be 
cumulative or redundant in view of the evidence of record.  
Not only must the evidence be new, but it must bear 
materially and substantially on the specific matter under 
consideration (i.e. the basis for the prior final denial).  
The evidence, alone or as a whole must be so significant that 
refusal to consider it on a de novo basis would be unfair or 
unjust. 

The evidence of record at the time of the October 1981 rating 
decision consisted of the veterans service records, a 
statement from the veterans mother, VA treatment records 
(including hospitalization records) from 1968 through 1981, 
VA education and training records, private hospitalization 
records from 1968, and the statements of the veteran.  

This evidence showed that a moderate to severe back strain 
occurred in service.  However after a few days of treatment 
no residuals were shown.  The veteran had post service back 
treatment, not for a strain, but for a back disorder 
characterized by spondylolisthesis, instability of the lumbar 
spine, and degenerative disc and joint disease of the lumbar 
spine.  The veteran reported an injury in service and ongoing 
progressive symptoms after service.  

Based on this evidence the RO did not feel that the veteran 
established service connection for his back disorder.  It was 
specifically noted that the evidence did not show inception 
of a chronic disability in service since the sprain or strain 
healed without residuals.  Furthermore, the Board notes that 
post service medical records did not link treatment to 
service except by recitation of the veterans history.  A 
restatement of medical history by a medical examiner un-
enhanced by any additional medical comment by that examiner, 
does not constitute competent medical evidence. LeShore 
v. Brown, 8 Vet.App. 406, 409 (1995).  

The evidence submitted since the final rating decision 
consists of private medical records from 1986 to 1988, VA 
records from 1984 to 1986 and from 1993, lay statements, and 
the veterans written statements and hearing testimony.  

The treatment records are all new in that they were dated 
after the last final rating decision of October 1981.  These 
records showing a disabling back disorder, are pertinent to 
the issue of whether the veteran had a current back disorder, 
which is necessary to a claim for service connection.  

However, notwithstanding that fact, the evidence does not 
bear materially and substantially on the specific matter 
under consideration.  The basis for the September and October 
1981 rating decisions was not that the veteran did not have a 
back disability.  Rather the basis was that there were no 
residuals shown of the inservice back strain, and there was 
no evidence of a nexus between back problems shown in 1976 
and 1981, and the veterans inservice strain.  That has not 
changed.  The medical evidence submitted after the October 
1981 rating decision does not link the veterans current back 
disorder to his strain in service except by recitation of the 
veterans history.  LeShore.  

The veterans testimony and statements in essence tend to 
show that he continued to have back problems after service.  
However, he essentially alleged the same thing at the time of 
the October 1981 rating decision.  Therefore, regarding 
continuity of symptomatology, the veterans statements and 
testimony are cumulative.  

Also , the veterans testimony and statements do not bear 
materially and substantially on the unresolved question of 
etiology of his current back disorder or nexus to service.  A 
layperson without medical training or experience is not 
competent to offer medical diagnoses or opinions on etiology.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The lay statements of the veterans mother and sister and 
testimony of the veterans friend are new.  The contentions 
contained in the written statements of the veterans mother 
and sister that the veteran did not have back problems prior 
to service do not bear materially and substantially on the 
specific matter under consideration.  The RO decision did not 
conclude that the veterans back injury preexisted service.  
Again, the basis for the decision was that a sprain of the 
back was not shown on discharge and that a post service back 
disorder was not sufficiently shown to have a relationship to 
the inservice injury.  It is on this question that new and 
material evidence is needed. 

The veterans mother and sister also offered statements to 
the effect that the veteran had been in continuous pain since 
a back injury in service and/or was currently in pain.  A lay 
witness can make observations but a conclusion as to what 
another person is feeling is not within the competency of the 
witnesses to make.  Regardless even to the extent that the 
evidence is competent, it is cumulative of the veterans own 
contentions made to treatment providers regarding the 
continuity of his symptomatology after his initial injury.  
The testimony of the veterans friend as to current back pain 
is cumulative of the veterans testimony and other evidence 
of record.  It is also lacks materiality on the specific 
matter under consideration, which is not current disability 
but nexus to service.  

The veterans hearing testimony (at the RO and the Board) and 
statements regarding his injury in service, his treatment 
prior to 1981 and continuity of symptomatology after service 
are also cumulative.  His testimony and statements regarding 
treatment after October 1981 and regarding his present 
symptoms are new and pertinent to a claim for service 
connection in general but do not bear materially and 
substantially on the specific matter under consideration  a 
nexus between post service treatment and service.  

The veteran noted the existence of records by a Dr. Anderson, 
a chiropractor who reportedly treated him about the time of 
his work injury in the early 1970s.  However, the veteran has 
not submitted evidence sufficient to obtain the records.  The 
veterans representative also indicated an inability to 
obtain Dr. Andersons records.  

The Board must emphasize that a claim for entitlement to 
service connection requires medical evidence linking service 
and post service findings.  It is not enough that the veteran 
merely assert continuity of symptoms after service to 
conclude that the veterans present disability is one and the 
same as the disability noted in service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  A mere 
sprain was shown in service, and now the veteran is status 
post multiple surgeries for spondylolisthesis and failed 
spinal fusion with degenerative joint and disc disease and 
chronic pain.  The Board may not draw medical conclusions, 
such as that the veterans back complaints have a 
relationship to a lumbar strain or sprain in service, merely 
because the veteran asserted that he had ongoing back pain 
after service, without competent medical evidence to that 
effect.  See Colvin.  

The Boards analysis is not to assess the merits of the 
veterans claim but to determine whether the evidence not 
only bears on (is basically relevant or pertinent to) the 
specific matter under consideration but bears materially and 
substantially on that matter.  

The Board concludes that the evidence submitted by the 
veteran, whether taken alone or in connection with the 
evidence previously submitted, even to the extent not 
cumulative or redundant, does not bear materially and 
substantially on the specific matter under consideration  a 
nexus between back injuries diagnosed as status post 
laminectomy and fusion and repair of pseudoarthrosis with 
degenerative disc and joint disease and chronic pain, and the 
sprain/ strain that was treated in service.  The evidence is 
not so substantial that failure to reopen the claim would not 
be fair.  


ORDER

The appeal to reopen a claim for entitlement to service 
connection for a back disorder is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that an NOD concerning an 
issue which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
